           Case 2:20-cv-01665-RSM-DWC Document 60 Filed 09/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      NYLYSHA STARVION BELAFON
        ARADON, et al.,                                   CASE NO. 2:20-CV-1665-RSM-DWC
11
                               Plaintiff,                 ORDER DENYING JOINT MOTION
12                                                        FOR EXTENTION OF TIME
                v.
13
        SNOHOMISH COUNTY, et al.,
14
                               Defendant.
15

16          Presently before the Court is the parties’ Joint Motion to Modify (Dkt. 59) this Court’s

17 Order Setting Trial Date and Related Dates (Dkt. 28). The motion is DENIED.

18          The trial is this matter is set for fifteen days, beginning March 14, 2022. The parties’

19 motion does not seek to change this date.

20          The parties’ proposed dispositive deadline of January 21, 2022 is too close to the trial

21 date. The existing schedule separates the dispositive motion deadline and the trial date by more

22 than four months in order to allow adequate time for dispositive motions to be resolved before

23 trial; the parties’ proposed dates do not allow for this.

24

     ORDER DENYING JOINT MOTION FOR
     EXTENTION OF TIME - 1
          Case 2:20-cv-01665-RSM-DWC Document 60 Filed 09/09/21 Page 2 of 2




 1 Nevertheless, given the fact several dispositive motions are currently pending before this Court,

 2 the Court offers the parties the following options: (1) the parties may either file a new stipulated

 3 motion requesting a new trial date within 14 days from the date of this order (and be prepared to

 4 move to the end of the Court’s trial calendar) or, (2) accept the following changes to the existing

 5 deadlines (with all other deadlines and trial date remaining unchanged) and file a joint response

 6 so stating within 14 days from the date of this order:

 7   Case Event                                        Proposed New Deadline

 8   Last date to file motions related to discovery:   November 8, 2021

 9   Discovery Completed by:                           November 22, 2021

10   All dispositive motions and Daubert motions       November 29, 2021
     must be filed by:
11
     Mediation per LCR 39.1(c), if requested by        February 10, 2022
12   the parties, held no later than:

13

14          IT IS SO ORDERED.

15          Dated this 9th day of September, 2021.

16

17                                                          A
                                                            David W. Christel
18                                                          United States Magistrate Judge

19

20

21

22

23

24

     ORDER DENYING JOINT MOTION FOR
     EXTENTION OF TIME - 2
